 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   THOMAS ARMSTRONG and                           CV 18-8527 PA (RAOx)
     JENNIFER ARMSTRONG,
12                                                  JUDGMENT
                   Plaintiffs,
13
            v.
14
     AMERIHOME MORTGAGE
15   COMPANY, LLC, and DOES 1 through
     20, inclusive,
16
                   Defendants.
17
18
19
            Pursuant to the Court’s December 4, 2018 Minute Order granting in part the Motion
20
     to Dismiss filed by defendant Amerihome Mortgage Company, LLC (“Amerihome”), which
21
     dismissed the Fair Debt Collection Practices Act claim asserted by plaintiffs Thomas and
22
     Jennifer Armstrong (“Plaintiffs”) and declined to exercise supplemental jurisdiction over the
23
     remaining state law claim asserted by Plaintiffs in their Complaint,
24
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is
25
     entered in favor of Amerihome on Plaintiff’s first claim for violation of the Fair Debt
26
     Collection Practices Act.
27
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that the Court
28
     declines to exercise supplemental jurisdiction over Plaintiffs’ remaining state law claim for
 1   violations of the Rosenthal Fair Debt Collection Practices Act, and that the state law claim is
 2   dismissed without prejudice. See 28 U.S.C. § 1367(c)(3).
 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
 4   nothing on their federal claims and that Amerihome shall have its costs of suit.
 5          IT IS SO ORDERED.
 6
 7   DATED: December 4, 2018                             _________________________________
                                                                    Percy Anderson
 8                                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
